Citation Nr: 1504730	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tension headaches.

2.  Entitlement to a compensable rating for rhinitis.

3.  Entitlement to service connection for asthma, to included secondary to the service-connected rhinitis.

4.  Entitlement to service connection for a low back condition, to include as secondary to pes planus.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for retrocalcaneal spurs, to include as secondary to pes planus.

7.  Entitlement to service connection for a sleep condition, to include as secondary to a back disorder.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In her August 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In a May 2013 Written Statement, she requested that the hearing be cancelled.  (See Virtual VA).  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).  

This appeal has records on Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

In an August 1986 decision, the Board denied the Veteran's claim of service connection for sinusitis.  In February 1988, a copy of the Veteran's October 1984 separation examination was associated with the claims folder.  Accordingly, the claim for service connection for sinusitis is addressed on the merits, as opposed to as a new and material evidence claim.  See 38 C.F.R. § 3.156(c).

The issues of a higher rating for tension headaches and rhinitis and service connection for sinusitis, a low back condition, bilateral pes planus, and retrocalcaneal spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain any competent lay or medical evidence showing the Veteran has been diagnosed with a sleep disorder at any time during the pendency of the claim.

2.  The Veteran's service-connected rhinitis contributed to the development of and permanently aggravates her asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for asthma as secondary to service-connected rhinitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for asthma

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails 'any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition.'  Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A VA treatment record dated in March 2009 shows that the Veteran was diagnosed as having moderate persistent asthma.  In September 2013, Homer Skaggs, M.D. provided an opinion stating that the Veteran's service-connected rhinitis contributed to the development of and permanently aggravates her asthma.  He reasoned that research has shown that rhinitis is a significant risk factor for asthma.  He also referenced supporting medical studies.  Dr. Skaggs opinion constitutes probative medical evidence in support of the claim.  Accordingly, the Board finds that service connection for asthma as secondary to service-connected rhinitis is warranted.


Service connection for a sleep disorder

The Veteran is seeking service connection for a sleep disorder, as related to her lower back pain.  (See April 2009 Written Statement).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhanced VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial adjudication of the Veteran's claim in July 2010, she was provided with appropriate VCAA in January 2010.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

This duty to assist with the claim has been satisfied.  The evidence of record includes service treatment records (STRs), VA outpatient treatment reports, private treatment records, and statements from the Veteran and her attorney.  The Veteran has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claim, so needing to be obtained. Therefore, the duty to assist her in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran has not been afforded a VA examination.  However, the evidence of record contains sufficient competent medical evidence to decide the claim.  A sleep study test was rendered at the VA medical center in March 2009, during this appeal, which was normal.  Accordingly, an additional VA medical examination or opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(i).  VA's duty to notify and assist have been satisfied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  As noted above, service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to a sleep disorder.  

The post-service treatment records from Fayetteville VA Medical Center dated in March 2009 reflect that a sleep study was conducted that showed no sleep apnea.  The Veteran had complained of snoring and nocturnal episodes.  The remainder of the post-service treatment records reveal no diagnosis of a sleep disorder.

The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, there is no competent lay or medical evidence showing a current diagnosis of a sleep disorder that has been manifested at any point prior to, or during, the pendency of this claim.  Indeed, as noted, the objective medical evidence of record does not contain any evidence showing that the Veteran's complaints have been attributed to an underlying, identifiable sleep disorder, such as sleep apnea.  

In short, the Veteran has not submitted any competent evidence to support her contention that she has a sleep disorder.  While she is competent to describe symptoms of difficulty sleeping and snoring, as a lay person in the field of medicine, she does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether she has a diagnosable sleep disorder, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Thus, her opinion lacks probative value, and is outweighed by the objective medical findings of the diagnostic sleep study in March 2009.  

Therefore, the Board finds that the Veteran does not have a current diagnosis of a sleep disorder prior to or during the pendency of the claim.   Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Therefore, service connection for such disorder is not warranted.  The preponderance of the evidence is against the grant of service connection for a sleep disorder, including sleep apnea, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for asthma, as secondary to service-connected rhinitis, is granted.

Service connection for a sleep condition is denied.


REMAND

With regard to a higher rating for tension headaches and rhinitis, the last VA examination of record was from June 2010.  The mere passage of time alone does not render an examination inadequate.  However, a remand is warranted for a more recent examination so that the present level of the disability may be evaluated in light of the Veteran's complaints of increased severity and additional treatment records suggesting the possibility of an increase in severity.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Veteran's service connection claims for a low back condition, bilateral pes planus, sinusitis, and retrocalceal spurs must be remanded for a VA examination to determine etiology with a rationale for opinion.  The June 2010 VA examination is not adequate.  The VA examiner did not provide a rationale for lack of diagnosis of bilateral pes planus when the Veteran has a diagnosis from other providers.  Further, the VA examiner denied the low back condition as not related to the bilateral pes planus without a sufficient explanation.  The examiner also diagnosed calcaneal spur of the right foot, but did not provide an etiology opinion.  A VA examination should also be provided for the sinusitis claim in light of the reopened claim for sinusitis based on additional service records that document relevant complaints at the time of her separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete treatment records from the Fayetteville VA Medical Center and related clinics, dated from March 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of her feet and spine.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Pes Planus

Following a review of the claims file and examination of the Veteran, the examiner should state whether or not the Veteran has pes planus.  In making this determination, the examiner must consider both the diagnoses of pes planus noted in the March 2009 VA treatment records, as well as the June 2010 VA examiner's opinion that pes planus was not found.  The examiner must provide an explanation for his/her conclusion as to whether or not the Veteran has pes planus.

If pes planus is found, the examiner should answer the following:

(a) Is the Veteran's pes planus (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  

(b) If the pes planus is a congenital or developmental disease or acquired in nature, is it at least as likely as not (50 percent probability or greater) that it underwent an increase in severity during service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  If so, was the increase in severity of the pes planus due to the natural progress of the disease?  

In addressing this issue, the examiner should acknowledge the diagnosis of mild pes planus on the July 1980 entrance examination, the October 1983 treatment for foot pain and x-ray of the Veteran's feet, as well as the October 1984 separation examination noting the Veteran's complaints/history of foot pain.

(c) If the pes planus is a congenital or developmental defect, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during service?  If so, describe the resultant disability. 


Calcaneal spur

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current calcaneal spur had its clinical onset during active service or is related to any in-service disease, event, or injury.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current calcaneal spur was either (i) caused by, or (ii) aggravated by, the Veteran's pes planus, to include by any altered gait associated therewith. 

Back disorder

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the service treatment records showing treatment for back strain in September 1982.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disorder was either (i) caused by, or (ii) aggravated by, the Veteran's pes planus, to include by any altered gait associated therewith. 

A clear rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA ENT examination.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following a review of the claims file and examination of the Veteran, the examiner should state whether or not the Veteran has sinusitis.  In providing this opinion, the examiner must consider both the diagnosis of sinusitis noted in the March 2009 VA treatment records, as well as June 2010 VA examiner's opinion that sinusitis was not found.  The examiner must provide an explanation for his/her conclusion as to whether or not the Veteran has sinusitis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sinusitis, or sinusitis diagnosed as any time since February 2009, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the service treatment records showing treatment for sinusitis in December 1983, February 1984 (sinus x-ray), May 1984, and August 1984, as well as the October 1984 separation examination noting the Veteran's complaints/history of sinusitis.

A clear rationale for all opinions should be provided.

4.  Schedule the Veteran for appropriate VA examinations to determine the current severity of her service-connected rhinitis and headache disorder.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiners in conjunction with the examinations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiners are requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected rhinitis and headache disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


